DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabirian et al. (US Pub. 20160209560 and hereafter Tabirian). 
 	As per claim 1, Tabirian teaches (1A-4B, 6A and 6C) an optical system, comprising: a geometric phase element (DWL layer 430/630 see figures 1A-2B and paragraph 73) configured to produce, in response to receiving input light (RHCP light 410/610 and LHCP light 420/620), (i) a first light beam (defocused LHCP light 421/621) associated with a first diffraction order (first order diffraction) and having a first handedness (left handed see paragraph 78), and (ii) a second light beam (focused RHCP light 412/612) associated with a second diffraction order (first order diffraction opposite in sign to the first diffraction order) and having a second handedness (right handed see paragraph 79) that is opposite to the first handedness and a third light beam (no grating is ideal and will therefore include some zero-order light) associated with a third diffraction order (zero-order diffraction) and having the first handedness (will be comprised of light of both left and right handedness) and an elliptical polarizer (660) configured to reduce an intensity of the first light beam and the third light beam having the first handedness that are output by the geometric phase element and substantially preserve an intensity of the second light beam having the second handedness that is output by the geometric phase element (see figure 6C and paragraph 81).
	As per claim 15, Tabirian teaches that the geometric phase element (630) comprises a Pancharatnam Berry Phase (PBP) grating (see figures 1A-2B and paragraph 73).
	 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US Pub. 20180210222 and hereafter Seo) in view of Tabirian et al. (US Pub. 20160209560 and hereafter Tabirian) and Leister (US Pub. 20150205182). 
	As per claim 1, Seo teaches (in figures 4A-7) an optical system, comprising: a geometric phase element (LN11 see paragraphs 17-18, 115-116 and 119) configured to produce, in response to receiving input light (light on paths L12 and L22 from circular polarizer LP11 and WP11), (i) a first light beam (no circular polarizer is ideal and therefore light from the circular polarizer will include some left hand circularly polarized light which will be diffracted by LN11 into right hand circularly polarized light) associated with a first diffraction order (first order diffraction) and having a first handedness (right handed), and (ii) a second light beam (left hand circularly polarized light see paragraph 120) associated with a second diffraction order (first order diffraction opposite in sign to the first diffraction order) and having a second handedness (left handed) that is opposite to the first handedness and a third light beam (no grating is ideal and will therefore include some zero-order light) associated with a third diffraction order (zero-order diffraction) having the first handedness (zero order light is not changed by LN11 and will therefore be right handed). 
Seo does not specifically teach an elliptical polarizer configured to reduce an intensity of the first light beam and the third light beam having the first handedness that is output by the geometric phase element and substantially preserve an intensity of the second light beam having the second handedness that is output by the geometric phase element.
However, Tabirian teaches (in figures 4A-4B and 6C) providing an elliptical polarizer (660) in order to reduce an intensity of an unwanted first light beam (defocused LHCP light 421/621) and a third light beam (unrefracted zero order light) having a first handedness (left handed) that is output by a geometric phase element (430/630) and substantially preserve an intensity of a wanted second light beam (focused RHCP light 412/612) having a second handedness (right handed) that is output by the geometric phase element (see figure 6C and paragraph 81).
Additionally, Leister teaches that off axis light will result in zero order light passing through a polarization grating and that by providing a circular polarizer downstream from the polarization grating unwanted zero order light from the grating can be blocked (see paragraphs 27-29). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a circular polarizer after the geometric phase element which absorbs right hand circularly polarized light. 
The motivation would have been to block unwanted light as taught by Tabirian and Leister. 
As per claim 2, Seo teaches (in figure 7) a second elliptical polarizer (LP11 and WP11).
As per claim 3, Seo in view of Tabirian and Leister teaches that the elliptical polarizer (circular polarizer which blocks right hand circular polarized light as suggested by Tabirian and Leister) comprises a circular polarizer having the second handedness (left handed) and the second elliptical polarizer (LP11 and WP11 in Seo) comprises a circular polarizer having the first handedness (right handed). 
As per claim 4, Seo teaches (in figure 7) a depolarizer (WP21 (removes linear polarization from light on paths L11 and L2) configured to provide unpolarized light (light for which linear polarization has been removed) to the second elliptical polarizer (LP11 and WP11).
As per claim 8, Seo’s first embodiment does not specifically teach a traditional lens to provide the input light to the geometric phase element.
However, Seo teaches in a later embodiment (shown in figure 20) providing a traditional lens (LS11) to provide the input light to the geometric phase element in order to prevent chromatic dispersion/chromatic aberration (see paragraph 159). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the traditional lens in Seo’s first embodiment in order to prevent chromatic dispersion/chromatic aberration. 
As per claim 13, Seo in view of Tabirian and Leister teaches that the optical system is included in an augmented reality head mounted device (see paragraphs 5, 36-39, 44-47 and 181). 
As per claim 20, Seo head-mounted display (HMD), comprising: an electronic display (D11) configured to emit image light; a first elliptical polarizer (LP11 and WP11) configured to produce elliptically polarized light based on the image light; a geometric phase element (LN11) configured to produce, in response to receiving the elliptically polarized light, (i) a first light beam (no circular polarizer is ideal and therefore light from the circular polarizer will include some left hand circularly polarized light which will be diffracted by LN11 into right hand circularly polarized light) associated with a first diffraction order (first order diffraction) and having a first handedness (right handed), and (ii) a second light beam (left hand circularly polarized light see paragraph 120) associated with a second diffraction order (first order diffraction opposite in sign to the first diffraction order) and having a second handedness (left handed) that is opposite the first handedness and a third light beam (no grating is ideal and will therefore include some zero-order light) associated with a third diffraction order (zero-order diffraction) and having the first handedness (zero order light is not changed by LN11 and will therefore be right handed). 
Seo does not teach a second elliptical polarizer configured to reduce an intensity of the first light beam and the third light beam having the first handedness that is output by the geometric phase element and substantially preserve an intensity of the second light beam having the second handedness that is output by the geometric phase element.
However, Tabirian teaches (in figures 4A-4B and 6C) providing an elliptical polarizer (660) in order to reduce an intensity of an unwanted first light beam (defocused LHCP light 421/621) and a third light beam (unrefracted zero order light) having a first handedness (left handed) that is output by a geometric phase element (430/630) and substantially preserve an intensity of a wanted second light beam (focused RHCP light 412/612) having a second handedness (right handed) that is output by the geometric phase element (see figure 6C and paragraph 81).
Additionally, Leister teaches that off axis light will result in zero order light passing through a polarization grating and that by providing a circular polarizer downstream from the polarization grating unwanted zero order light from the grating can be blocked (see paragraphs 27-29). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a circular polarizer after the geometric phase element which absorbs right hand circularly polarized light. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tabirian et al. (US Pub. 20160209560 and hereafter Tabirian) as applied to claim 1 above and in further view of Shi et al. (US Pub. 20090073331 and hereafter Shi). 
As per claim 6, Tabirian does not specifically teach that the geometric phase element comprises a switchable Pancharatnam Berry Phase (PBP) lens. 
However, Shi teaches (in figures 1-4) forming a geometric phase element (10) as a switchable Pancharatnam Berry Phase (PBP) lens in order to enable the lens to be electrically tunable (see figures and paragraph 36). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the geometric phase element in Tabirian to be switchable as suggested by Shi. 
The motivation would have been to provide an adjustable lens. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tabirian et al. (US Pub. 20160209560 and hereafter Tabirian) as applied to claim 1 above and in further view of Escuti et al. (US Pub. 20160033698 and hereafter Escuti). 
As per claim 7, Tabirian does not specifically teach that the geometric phase element comprises a stack of two or more Pancharatnam Berry Phase (PBP) lenses.
However, Tabirian teaches that it is known to form a geometric phase element to comprises a stack of two or more Pancharatnam Berry Phase (PBP) lenses (see paragraph 70). 
Additionally, Escuti teaches forming Geometric Phase elements to comprise multiple Pancharatnam Berry Phase (PBP) lenses in order to prevent haze (see paragraphs 74-76). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the geometric phase element in Tabirian to comprises a stack of thinner Pancharatnam Berry Phase (PBP) lenses in order to prevent haze.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US Pub. 20180210222 and hereafter Seo) in view of Escuti et al. (US Pub. 20160033698 and hereafter Escuti), Tabirian et al. (US Pub. 20160209560 and hereafter Tabirian), and Leister (US Pub. 20150205182). 
As per claim 16, Seo head-mounted display (HMD), comprising: an electronic display (D11) configured to emit image light; a first Pancharatnam Berry Phase Geometric phase element (LN11) configured to produce, in response to receiving the image light, (i) a first light beam (no circular polarizer is ideal and therefore light from the circular polarizer will include some left hand circularly polarized light which will be diffracted by LN11 into right hand circularly polarized light) associated with a first diffraction order (first order diffraction) and having a first handedness (right handed), and (ii) a second light beam (left hand circularly polarized light see paragraph 120) associated with a second diffraction order (first order diffraction opposite in sign to the first diffraction order) and having a second handedness (left handed) that is opposite the first handedness and a third light beam (no grating is ideal and will therefore include some zero-order light) associated with a third diffraction order (zero-order diffraction) and having the first handedness (zero order light is not changed by LN11 and will therefore be right handed). 
Seo does not teach that the Pancharatnam Berry Phase geometric phase element is a stack of Pancharatnam Berry Phase geometric phase elements or an elliptical polarizer configured to reduce an intensity of the first light beam and the third light beam having the first handedness that are output by the geometric phase element and substantially preserve an intensity of the second light beam having the second handedness that is output by the geometric phase element.
However, Tabirian teaches that it is known to form a geometric phase element to comprises a stack of two or more Pancharatnam Berry Phase (PBP) lenses (see paragraph 70)  and teaches (in figures 4A-4B and 6C) providing an elliptical polarizer (660) in order to reduce an intensity of an unwanted first light beam (defocused LHCP light 421/621) and a third light beam (unrefracted zero order light) having a first handedness (left handed) that is output by a geometric phase element (430/630) and substantially preserve an intensity of a wanted second light beam (focused RHCP light 412/612) having a second handedness (right handed) that is output by the geometric phase element (see figure 6C and paragraph 81).
Escuti teaches forming Geometric Phase elements to comprise multiple Pancharatnam Berry Phase (PBP) lenses in order to prevent haze (see paragraphs 74-76). 
Additionally, Leister teaches that off axis light will result in zero order light passing through a polarization grating and that by providing a circular polarizer downstream from the polarization grating unwanted zero order light from the grating can be blocked (see paragraphs 27-29). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the geometric phase element in Tabirian to comprises a stack of thinner Pancharatnam Berry Phase (PBP) lenses in order to prevent haze and to include a circular polarizer after the geometric phase element which absorbs right hand circularly polarized light in order to block unwanted light as taught by Tabirian and Leister. 
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited references fail to disclose very limitation of the claimed invention. Specifically, applicant argues that Tabirian fails to teach a third light beam associated with a third diffraction order and having the first handedness and that the elliptical polarizer reduces an intensity of the third light beam. This argument is unpersuasive. As shown in the rejection above Tabirian teaches that the optical system includes an input light (410/610 and 420/620) which is unpolarized (paragraph 81) and therefore comprises light of both a first handedness (LHCP 420/620) and a second handedness (RHCP 410/620) and will some light of both handedness will inherently pass through the diffractive liquid crystal lens as zero order light which is not deflected or had its handedness reversed (this property of liquid crystal diffractive lenses is taught in Leister in paragraphs 27-29) and as such the elliptical polarizer (660) taught by Tabirian will absorb both the first light beam (defocused LHCP light 421/621) and the third light beam (zero order light which is LHCP) (see figure 6C and paragraph 81 in Tabirian). As such, applicant’s argument is unpersuasive and the rejection is maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Escuti et al. (US Pub. 20080278675) is cited for teaching equations for the efficiencies of liquid crystal diffraction gratings and that they are dependent on wavelength (paragraphs 106-107).   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871